          Case 2:19-cv-00231-SMJ                    ECF No. 1   filed 07/03/19   PageID.1 Page 1 of 12




 1   Vasudev N. Addanki, WSBA #41055
     John Carter Krawczyk, WSBA #54424
 2   Betts Patterson & Mines, P.S.
 3   One Convention Place, Suite 1400
     701 Pike Street
 4   Seattle, Washington 98101-3927
 5   Telephone: 206-292-9988

 6   Attorneys for Defendant State Farm
 7

 8

 9                        UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WASHINGTON AT SPOKANE
10

11    TOMAS G. VALDEZ and JULISA G.                               NO. 2:19-CV-00231
      VALDEZ, husband and wife;
12    JEZLENN A. VALDEZ, a single                                 NOTICE OF REMOVAL
13    woman; STEVEN H. SACKMAN, as
      Guardian Ad Litem for JAZIEL T.                             (FROM THE SUPERIOR
14    VALDEZ and JULISSA A. VALDEZ,                               COURT OF THE STATE OF
15    minors.                                                     WASHINGTON FOR ADAMS
                                                                  COUNTY, CAUSE NO. 18-2-
16                                        Plaintiffs,             00161-01)
17
                 vs.                                              Clerk’s Action Required
18

19    STATE FARM, a Mutual Insurance
      Company.
20

21                                    Defendant.
22   TO:                   The Judges and Clerk of the United States District Court in and
23                         for the Eastern District of Washington at Spokane
24   AND TO: Plaintiffs and Their Counsel
25              PLEASE TAKE NOTICE that Defendant State Farm, a Mutual Insurance

                                                                                 Betts
                                                                                 Patterson
       NOTICE OF REMOVAL - NO.2:19-                                              Mines
                                    -1-                                          One Convention Place
       CV-00231                                                                  Suite 1400
                                                                                 701 Pike Street
                                                                                 Seattle, Washington 98101-3927
                                                                                 (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ           ECF No. 1   filed 07/03/19   PageID.2 Page 2 of 12




 1   Company (“Defendant State Farm”), by and through its undersigned counsel of
 2   record, hereby removes the above-entitled action from the Superior Court of the
 3   State of Washington, in and for the County of Adams, to this Court pursuant to 28
 4   U.S.C. §§ 1332, 1441, and 1446. As its basis for removal, Defendant states:
 5
                                           I.    BACKGROUND
 6
                1.         On or about August 7, 2018, Plaintiffs Tomas G. Valdez, Julisa G.
 7

 8   Valdez, Jezlenn A. Valdez, Steven H. Sackman, as Guardian Ad Litem for Jaziel
 9
     T. Valdez and Julissa A. Valdez (collectively, “Plaintiffs”), commenced this action
10
     by filing a Complaint in the Superior Court of the State of Washington, in and for
11

12   the County of Adams, Cause No. 18-2-00161-01 (“Adams County Matter”). The
13
     Complaint asserts a personal injury claim, alleging that Plaintiffs Tomas G.
14
     Valdez, Julissa G. Valdez, Jezlenn A. Valdez and Jaziel T. Valdez suffered
15

16   personal injuries arising from an incident involving a vehicle driven by Bryan D.
17
     Roediger and Jamie Roediger (“Roediger Defendants”). Defendant was named in
18
     this lawsuit on the basis of the existence of a underinsured motorist policy (“UIM”)
19

20   that Plaintiffs asserted they were entitled to benefits under.
21
                A true and correct copy of Plaintiffs’ Complaint is filed contemporaneously
22
     hereto as a separate attachment pursuant to LCR 101(b) and identified as
23

24   “Complaint.”
25
                2.         All parties were served with the Complaint as of September 12, 2019.
                                                                        Betts
                                                                        Patterson
       NOTICE OF REMOVAL - NO.2:19-                                     Mines
                                    -2-                                 One Convention Place
       CV-00231                                                         Suite 1400
                                                                        701 Pike Street
                                                                        Seattle, Washington 98101-3927
                                                                        (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ                 ECF No. 1   filed 07/03/19   PageID.3 Page 3 of 12




 1              3.         Plaintiffs reached approval of minor settlement with the Roediger

 2   Defendants on June 3, 2019.
 3
                4.         A settlement release between Plaintiffs and the Roediger Defendants
 4

 5   was executed on June 3, 2019.

 6              5.         Defendant State Farm is the only remaining defendant in this
 7
     litigation.
 8

 9              6.         The following pleadings constitute all of the process, pleadings and

10   orders received by Defendant in this action up to the present time:
11
                           Complaint for Damages;
12

13                         Summons;
14
                           Notice of Appearance of Defendant State Farm;
15
                           Note for hearing to Approve Minor Settlement; and
16

17                         Report of Settlement Guardian Ad Litem.
18
                True and correct copies of these identified pleadings are attached to the
19

20   Declaration of John Krawczyk (“JK Decl.”) as Exhibit A.

21              7.         LCR 101(b) requires that a copy of any jury demand be filed in the
22
     state court be filed as an attachment to this Notice and labeled as “Jury Demand.”
23

24   No jury demand has been filed to date.

25                                        II.   DIVERSITY OF CITIZENSHIP

                                                                              Betts
                                                                              Patterson
       NOTICE OF REMOVAL - NO.2:19-                                           Mines
                                    -3-                                       One Convention Place
       CV-00231                                                               Suite 1400
                                                                              701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ                  ECF No. 1   filed 07/03/19   PageID.4 Page 4 of 12




 1              7.         The diversity of citizenship requirement under 28 U.S.C. § 1332(a) is

 2   met.
 3
                8.         Plaintiffs allege in Sections I through III of their Complaint that they
 4

 5   were residents of Adams County at all relevant times. Upon information and

 6   belief, based on the allegations in Sections I through III of Plaintiffs’ Complaint,
 7
     Plaintiffs are and at all times material hereto, have been residents of the State of
 8

 9   Washington.               Plaintiffs, therefore, are citizens of the State of Washington for

10   purposes of diversity jurisdiction.
11
                9.         Defendant State Farm is a foreign corporation incorporated under the
12

13   laws of the State of Illinois with its principal place of business in Illinois, and is

14   therefore a citizen of the State of Illinois.
15
                10.        Defendant State Farm is the only named defendant in this action and,
16

17   therefore, all defendants appearing in the action agree to removal.
18              11.        Diversity of citizenship exists under 28 U.S.C. § 1332 because the
19
     parties are citizens of different states.
20

21                                        III.   AMOUNT IN CONTROVERSY
22              12.        Removal is proper under 28 U.S.C. § 1332(a) as, upon information
23
     and belief, the amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332.
24
25   A reasonable person would conclude that Plaintiffs seeks damages in excess of

                                                                               Betts
                                                                               Patterson
       NOTICE OF REMOVAL - NO.2:19-                                            Mines
                                    -4-                                        One Convention Place
       CV-00231                                                                Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ           ECF No. 1      filed 07/03/19     PageID.5 Page 5 of 12




 1   $75,000 based on the allegations of injuries and damages alleged in Plaintiffs’

 2   Complaint.1 Moreover, Plaintiff has already settled this matter with the Roediger
 3
     Defendants for a certain amount and is now claiming additional UIM benefits,
 4

 5   which provides this Court with sufficient evidence that the matter meets the

 6   requirements for amount in controversy.
 7
                13.        Plaintiffs allege that Plaintiffs Tomas G. Valdez, Julissa G. Valdez,
 8

 9   Jezlenn A. Valdez and Jaziel T. Valdez suffered “severe, permanent and disabling

10   injuries,” as well as “past and future wage loss.”                     See Plaintiffs’ Complaint,
11
     Sections XII and XIII.
12

13              14.        The amount in controversy is not expressly set forth in Plaintiffs’

14   Complaint. Where it is not factually evident from the complaint that the amount in
15
     controversy exceeds $75,000, the moving party is to show, by a preponderance of
16

17   the evidence, that the amount in controversy meets the jurisdictional requirement.
18   Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).
19
                15.        The preponderance of the evidence standard was re-affirmed in the
20

21   Federal Courts Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-
22   63, 125 Stat. 758. According to the House Report accompanying the bill, “circuits
23
     have adopted differing standards governing the burden of showing that the amount
24
     1
25    In asserting that the damages being sought by Plaintiffs exceed the amount in controversy, Defendant
     does not concede or admit, in any fashion, that any claims for such amounts, or any amounts, have legal
     or factual merit, and reserves all rights and defenses to such claims.
                                                                             Betts
                                                                             Patterson
       NOTICE OF REMOVAL - NO.2:19-                                          Mines
                                                        -5-                  One Convention Place
         CV-00231                                                            Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ                 ECF No. 1   filed 07/03/19   PageID.6 Page 6 of 12




 1   in controversy is satisfied. The ‘sum claimed’ and ‘legal certainty’ standards that

 2   govern the amount in controversy requirement when a plaintiff originally files in
 3
     Federal court have not translated well to removal, where the plaintiff often may not
 4

 5   have been permitted to assert in state court a sum claimed or, if asserted, may not

 6   be bound by it.”                     H.R. Rep. No. 112-10, at 15 (2011).             Accordingly, “the
 7
     defendants do not need to prove to a legal certainty that the amount in controversy
 8

 9   requirement has been met. Rather, defendants may simply allege or assert that the

10   jurisdictional threshold has been met.” Id. at 16.
11
                16.        It is “facially apparent” from the nature of the claims alleged, and
12

13   more likely than not from the types of damages sought, that the amount in

14   controversy exceeds $75,000, exclusive of interests and costs. See Singer v. State
15
     Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997); Del Real v.
16

17   HealthSouth Corp., 171 F. Supp. 2d 1041, 1043 (D. Ariz. 2001) (where state court
18   complaint does not specify amount in controversy, removing defendant need only
19
     provide evidence establishing that it is more likely than not that the amount in
20

21   controversy exceeds the federal jurisdictional requirements; to determine subject
22   matter jurisdiction, the court may entertain extrinsic evidence, weigh evidence, and
23
     if necessary resolve factual disputes); see also In re Rezulin Prods. Liab. Litig., 133
24
25   F. Supp. 2d 272, 296 (S.D.N.Y. 2001) (concluding that complaint “obviously

                                                                              Betts
                                                                              Patterson
       NOTICE OF REMOVAL - NO.2:19-                                           Mines
                                    -6-                                       One Convention Place
       CV-00231                                                               Suite 1400
                                                                              701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ           ECF No. 1   filed 07/03/19   PageID.7 Page 7 of 12




 1   asserts a claim exceeding $75,000” where plaintiff seeks damages for alleged

 2   “serious and life-threatening medical conditions” due to use of prescription
 3
     medicine); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)
 4

 5   (holding it facially apparent that the amount in controversy was met in slip-and-fall

 6   case by allegations of injuries to wrist, knee, patella, and back, and alleged
 7
     damages for medical expenses, physical pain and suffering, mental anguish and
 8

 9   suffering, loss of enjoyment of life, loss of wages and earning capacity, and

10   permanent disability and disfigurement).
11
                17.        Similar damage allegations in personal injury cases have been held to
12

13   establish, on their face, that the amount in controversy exceeds the jurisdictional

14   requirement. See, e.g., Easterling v. SmithKline Beecham Corp., No. 2:05 CV 35
15
     KS-KMR, 2006 WL 1581322 (S.D. Miss. 2006) (in pharmaceutical/personal injury
16

17   case, where plaintiff alleged serious and permanent injuries, mental anguish,
18   medical expenses, loss of earnings and future earnings, pain and suffering, and
19
     sued for compensatory and punitive damages, it was facially apparent from face of
20

21   complaint that plaintiff's damages allegations exceeded jurisdictional threshold of
22   the court; motion for remand denied); accord Randle v. SmithKline Beecham
23
     Corp., 338 F. Supp. 2d 704, 709-712 (S.D. Miss. 2004).
24
25              18.        Moreover, when a complaint fails to state an amount-in-controversy,

                                                                        Betts
                                                                        Patterson
       NOTICE OF REMOVAL - NO.2:19-                                     Mines
                                    -7-                                 One Convention Place
       CV-00231                                                         Suite 1400
                                                                        701 Pike Street
                                                                        Seattle, Washington 98101-3927
                                                                        (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ           ECF No. 1   filed 07/03/19   PageID.8 Page 8 of 12




 1   courts have considered correspondence between parties, including demand letters,

 2   as sufficient to support the amount-in-controversy requirement for removal based
 3
     on diversity jurisdiction. Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)
 4

 5   (affirming denial of motion to remand, finding amount in controversy requirement

 6   established where settlement letter sought $100,000 in compensation); Clanan v.
 7
     USAA Cas. Ins. Co., 2014 WL 3818101, *3 (W.D. WA. Aug. 4, 2014) (holding
 8

 9   that demand letter describing damages and seeking $100,000 “establishe[d] by a

10   preponderance of the evidence that the amount in controversy exceeds $75,000”).
11
                19.        Plaintiffs have settlement this matter as it pertains to the Roediger
12

13   Defendants for $49,500, the Roediger Defendants policy limits. See JK Decl. at

14   ¶ 4.
15
                20.        Additionally settlement was reached with minor Julissa A. Valdez for
16

17   the “sum of $8,404.10. In addition, Geico has agreed to pay the sum of $1,500.00
18   for payment for the Guardian Ad Litem fee.” See JK Decl. at ¶ 4
19
                21.        Plaintiffs have asserted that the value of this matter exceeds that
20

21   combined amount of $59,404.10 and Plaintiffs have pled that they are seeking
22   compensation in excess of that amount as the “UIM claim with State Farm Mutual
23
     Automobile Insurance Company is unresolved at this time.” See JK Decl. at ¶ 4.
24
25              22.        Unless Plaintiffs are seeking damages in the amount of $15,595.90 or

                                                                        Betts
                                                                        Patterson
       NOTICE OF REMOVAL - NO.2:19-                                     Mines
                                    -8-                                 One Convention Place
       CV-00231                                                         Suite 1400
                                                                        701 Pike Street
                                                                        Seattle, Washington 98101-3927
                                                                        (206) 292-9988
     1425678.docx/070319 1244/7754-0549
          Case 2:19-cv-00231-SMJ            ECF No. 1    filed 07/03/19   PageID.9 Page 9 of 12




 1   less from Defendant State Farm, it is undisputed that this matter exceeds the

 2   jurisdictional requirement for diversity.
 3
                23.        Given the allegations of injuries and damages in Plaintiffs’ Complaint,
 4

 5   and the amount sought in settlement as compensation, this matter exceeds the

 6   jurisdictional requirement for diversity and is removable pursuant to 28 U.S.C. §
 7
     1332.
 8

 9                                          IV.   JURISDICTION

10              22.        This Court has original jurisdiction of the subject matter of this action
11
     under 28 U.S.C. § 1332 because there is complete diversity of citizenship between
12
     Plaintiffs and Defendant.
13

14              23.        This case is properly removable pursuant to 28 U.S.C. §§ 1332, 1441,
15
     1446 and LCR 101.
16
                                             V.     TIMELINESS
17

18              24.        This Notice of Removal is timely because it has been filed within
19   thirty (30) days of the settlement of this matter between Plaintiffs and the Roediger
20
     Defendants, which was the condition precedent to federal jurisdiction.
21

22              25.        Pursuant to 28 U.S.C. § 1446(b)(3), a defendant has 30 days from the
23   date of which it can be first ascertained that the case is removable. Based on the
24
     recent notice of completion of minor settlement, this Notice of Removal is timely
25

                                                                          Betts
                                                                          Patterson
       NOTICE OF REMOVAL - NO.2:19-                                       Mines
                                    -9-                                   One Convention Place
       CV-00231                                                           Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     1425678.docx/070319 1244/7754-0549
        Case 2:19-cv-00231-SMJ                   ECF No. 1   filed 07/03/19   PageID.10 Page 10 of 12




 1   filed.

 2              26.        Defendant is concurrently filing a copy of this Notice of Removal
 3
     with the Clerk of the Superior Court for Adams County and serving a copy of the
 4

 5   same to the Plaintiffs under 28 U.S.C. § 1446(d).

 6                                        VI.   INTRADISTRICT ASSIGNMENT
 7
                27.        Pursuant to LCR 3(d) and 101(e), this matter is properly being
 8
     removed to the Spokane Division. The incident alleged in Plaintiffs’ Complaint
 9

10   occurred in Adams County, and Plaintiffs’ Complaint was filed in Adams County.
11
     Adams County is within the area served by the Spokane Division of the Eastern
12
     District of Washington for the U.S. District Court. Defendant incorporates herein
13

14   Paragraphs 7 through 11 regarding the citizenship of the Parties.
15

16

17

18

19

20

21

22

23

24
25

                                                                              Betts
                                                                              Patterson
       NOTICE OF REMOVAL - NO.2:19-                                           Mines
                                    - 10 -                                    One Convention Place
       CV-00231                                                               Suite 1400
                                                                              701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988
     1425678.docx/070319 1244/7754-0549
        Case 2:19-cv-00231-SMJ            ECF No. 1   filed 07/03/19   PageID.11 Page 11 of 12




 1              DATED this 3rd day of July, 2019.
 2
                                                  BETTS, PATTERSON & MINES, P.S.
 3

 4
                                                  By /s Vasu Addanki
 5                                                By /s John Krawczyk
 6                                                    Vasu Addanki, WSBA #41055
                                                      John Krawczyk, WSBA #54424
 7                                                Betts, Patterson & Mines, P.S.
 8                                                One Convention Place, Suite 1400
                                                  701 Pike Street
 9                                                Seattle WA 98101-3927
10                                                Telephone: (206) 292-9988
                                                  Facsimile: (206) 343-7053
11                                                E-mail:       vaddanki@bpmlaw.com
12                                                E-mail:       jkrawczyk@bpmlaw.com
                                                  Attorneys for Defendant State Farm, a
13                                                Mutual Insurance Company
14

15

16

17

18

19

20

21

22

23

24
25

                                                                       Betts
                                                                       Patterson
       NOTICE OF REMOVAL - NO.2:19-                                    Mines
                                    - 11 -                             One Convention Place
       CV-00231                                                        Suite 1400
                                                                       701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1425678.docx/070319 1244/7754-0549
        Case 2:19-cv-00231-SMJ              ECF No. 1   filed 07/03/19   PageID.12 Page 12 of 12




 1                                        CERTIFICATE OF SERVICE

 2
                I, Lauren Brown, hereby certify that on July 3, 2019, I electronically filed

 3
     the following:

 4                         Notice of Removal; and
 5                         Certificate of Service.
 6   with the Court using the CM/ECF system which will send notification of such
 7   filing to the following:
 8
     Counsel for Plaintiffs                                                          U.S. Mail
 9   Stephen J. Felice                                                               Hand Delivery
10   Stephen J. Felice Lawyers                                                       Facsimile
     190 E Main St                                                                   Overnight
11   Othello, WA 99344                                                               E-mail/ECF
12

13

14              DATED this 3rd day of July 2019.

15                                                          BETTS, PATTERSON &
16                                                          MINES P.S.

17

18                                                          By s/ Lauren Brown
                                                                 Lauren Brown, Legal Assistant
19

20

21

22

23

24
25

                                                                         Betts
                                                                         Patterson
       NOTICE OF REMOVAL - NO.2:19-                                      Mines
                                    - 12 -                               One Convention Place
       CV-00231                                                          Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1425678.docx/070319 1244/7754-0549
